Citation Nr: 9910936	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  95-27 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right hand.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


REMAND

The veteran seeks an increased evaluation for a shell 
fragment wound of the right hand, beyond the currently 
assigned 10 percent.  The Board notes that the veteran has 
been diagnosed with arthritis, and that his disability has 
been rated in accordance with limitation of motion, with a 
minimum 10 percent assignment. DC 5309 (1998).  As codes 
based on ranges of motion are potentially applicable to the 
rating of the veteran's service connected disability, the RO 
must consider the criteria set forth in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  That case held that the provisions of 
the Rating Schedule do not subsume 38 C.F.R. § 4.40, and that 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on 
use, including during flare-ups.  In addition, The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") indicated that evaluation 
of orthopedic disorders must also involve consideration of 
all the factors set forth in 38 C.F.R. § 4.45, including a 
determination as to whether the joint exhibits weakened 
movement, excess fatigability, or incoordination.  

Because rating the veteran's disability either as arthritis 
or as a muscle injury potentially involves consideration of 
limitation of motion, DeLuca must be considered.  The most 
recent VA outpatient treatment records in the file are dated 
in early 1997.  It is noted that the veteran has complained 
of pain, fatigability, and a lack of strength, endurance and 
dexterity in his hands.  On orthopedic examination in July 
1998, the VA examiner noted that all problems with the hands 
were related to the veteran's injury; however a VA 
neurologist who examined the veteran in July 1998 stated that 
the veteran's weakness of his hands was due to aging.  The 
Board finds that additional development is warranted prior to 
making a determination in this claim.  

The Board notes that during the course of the veteran's 
appeal, the criteria for evaluating muscle injuries were 
changed, effective July 3, 1997. When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to a 
resolution of his claim under the criteria which are to his 
comparative advantage.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  After review of the regulatory changes which affect 
the current claim, the Board concludes that all regulatory 
changes pertinent to this claim are nonsubstantive in nature 
and notes that both the old and new criteria were considered 
by the RO.  

In Esteban v. Brown, 6 Vet.App. 259 (1994), the Court 
determined that separate manifestations of the same 
disability may be rated individually if none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping the symptomatology of the other conditions. 
In Esteban, the Court determined that residuals of a face 
injury could be rated separately under disfigurement, painful 
scars and facial muscle damage.  It should be determined 
whether the separate manifestations of the veteran's right 
hand disability may be rated independently.

Accordingly, this case is REMANDED for the following 
additional actions:


1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or private, 
the veteran has received for his service 
connected residuals of his shell fragment 
wounds involving the right hand.  All 
records so received should be associated 
with the claims folder.  

2.  The veteran should then be scheduled 
for a special orthopedic and neurological 
examination to evaluate the service- 
connected gunshot wound residuals. 
Documentation of the veteran's 
notification of the scheduling of the 
examination should be associated with the 
claims file.  The veteran should be 
advised that failure to report for the 
examination could result in denial of his 
claim under 38 C.F.R. § 3.655.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiners.  

The examiners' reports should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses, and 
should describe in detail the extent of 
any functional loss due to the veteran's 
right hand disability.  In particular, 
the orthopedic examiner must make 
affirmative range of motion findings 
expressed in degrees and specify normal 
ranges of motion.  The effect of the 
disability on the veteran's employability 
should be discussed.  All scars and the 
manifestations referable thereto should 
be described in detail.  The muscle(s) 
affected by the wound should be 
identified and all manifestations 
pertaining to each involved muscle group 
should be discussed.

The orthopedic examiner should be asked 
to determine whether there is weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination due to the service-
connected disability.  The examiner 
should also be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the hand is used 
repeatedly over a period of time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

The neurological examiner should identify 
each nerve involved in the service-
connected disability and specify the 
manifestations resulting from injury to 
each affected nerve.  An EMG should be 
scheduled and the findings interpreted.  
The examiner should also indicate whether 
there is complete or incomplete paralysis 
of each affected nerve.  If incomplete, 
it should be noted whether it is mild, 
moderate or severe.  

3.  Upon completion of the development of 
the record requested by the Board and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claim, with particular 
consideration of the provisions of 38 
C.F.R. §§ 3.321(b), 4.40, 4.45, as well 
as 4.56, and the decisions of the Court 
in Esteban v. Brown and DeLuca v. Brown.  




If action taken remains adverse to the veteran, he and his 
accredited representative should be furnished a supplemental 
statement of the case (SSOC) concerning all evidence added to 
the record since the last supplemental statement of the case.  
The veteran and his representative should be given an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if otherwise 
in order.

No action is required of the veteran until he is notified by 
the RO. The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



